The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5; 6; 7-10; 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 2-6; 6 & 7; 10-13; 1 of U.S. Patent No. 10886590 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the respective patent claims recite subject matter corresponding substantially to the subject matter recited in the application claims. Accordingly, the patent claims meet the corresponding application claims under an “anticipation analysis” of obviousness double patenting.
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
Regarding the rejection of the original application under double patenting, applicants’ contend that the double patenting rejection is inapplicable in view of the amendments to the claims.
In response, the examiner acknowledges that in view of the amendments made to the claims, the statutory double patenting rejection made to the original claims has been overcome. However, upon a further review of the amended claims, the examiner notes that while the statutory double patenting is no longer applicable, the subject matter of the amended application claims can still be met by particular claims of the same patent under obviousness double patenting. That is to say, the amended nature of the application claims are not patentably distinct from particular claims in the patent and thus subject to an obviousness double patenting rejection, for reasons set forth above. Note that the examiner suggests that applicants’ consider filing a terminal disclaimer as the most expeditious way of addressing the obviousness double patenting rejection.
Regarding the objections to the specification and drawings, applicants’ contend that those objections have been satisfactorily addressed by the response to the Office action.
In response, the examiner acknowledges that in view of the amendments to the specification, the objections as set forth in the Office action have been overcome.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee